         Case 4:20-cv-01166-SBA Document 24 Filed 07/20/20 Page 1 of 1



 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                                        OAKLAND DIVISION
 7

 8
     MARITZA TOBAR, an individual, and                  Case No: 20-cv-01166 SBA
 9 RUTH TOBAR, an individual,
                                                        CONDITIONAL DISMISSAL
10                 Plaintiff,                           ORDER
11          vs.
12
     FCA US LLC, et al.,
13
                   Defendants.
14

15          Having received notice of the settlement of the action, see Dkt. 23, and it appearing
16   that no issue remains for the Court’s determination,
17          IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
18   DISMISSED. All scheduled dates are VACATED. In the event that the settlement is not
19   realized, any party may move to reopen the case and a case management conference will be
20   reset, provided such motion is filed within ninety days of the date this order is filed.
21          IT IS SO ORDERED.
22   Dated: 07/20/2020                                 ______________________________
                                                       SAUNDRA BROWN ARMSTRONG
23                                                     Senior United States District Judge
24

25

26

27

28
